Name: Commission Regulation (EEC) No 2173/85 of 31 July 1985 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/42 Official Journal of the European Communities 1 . 8 . 85 COMMISSION REGULATION (EEC) No 2173/85 of 31 July 1985 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 31,034 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 August 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2892/84 (3), as last amended by Regulation (EEC) No 1951 /85 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2892/84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1985 . For the Commission Frans ANDRIESSEN Vice-President O OJ No L 190, 28 . 7 . 1979 , p. 8 . (2) OJ No L 107, 19 . 4 . 1984, p. 46 . (') OJ No L 273, 16 . 10 . 1984, p. 16 . (4 ) OJ No L 183 , 16 . 7 . 1985, p. 13 .